DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2021 has been entered.
 
Notice to Applicant

1.	In the amendment filed on November 17, 2021, claims 1 and 6-13 have been amended.  
2.	Claims 1-15 are pending.


Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	The 35 U.S.C. 101 rejection of claims 1-15 is hereby withdrawn pursuant to the amendments filed November 17, 2021 because the claims as amended integrate the abstract idea into a practical application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim limitations “terminal device”, “medication examination information extracting processing”, “database generating processing”, “medication examination information providing processing” are generic placeholders that are not preceded by a structural modifier.  
These recitations are considered means (or step) plus function limitations that invoke 35 U.S.C. 112, sixth paragraph. The written description fails to disclose the corresponding structure, material, or acts for the claimed function. Specifically, Examiner finds in the specification neither mention of structure used to implement the claimed steps, nor mention of a specific relationship between the steps and any corresponding structure.

35 USC § 112(f) or (Pre-AIA ) 6th paragraph

6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitation “terminal device”, “medication examination information extracting processing”, “database generating processing”, “medication examination information providing processing” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Response to Arguments
7.	Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive.
A.	The 35 U.S.C. 101 rejection of claims 1-15 is hereby withdrawn pursuant to the amendments filed November 17, 2021 because the claims as amended integrate the abstract idea into a practical application, 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Computer system for assisting a physician (US 20020095313 A1) teaches the computer system includes a computer processor means for processing data and a data storage means for storing data on a storage medium. The computer system includes a first means for processing data regarding a patient, a diagnosis regarding the patient, and a treatment plan for the patient and for using such data to (a) generate alarms if the diagnosis or treatment plan is inappropriate and to (b) provide advice regarding the diagnosis and treatment plan. The computer system also includes a second means for processing data regarding the alarms and advice and for using such data to communicate the alarms and advice to the physician. The computer system also includes a third means for processing data regarding the treatment plan and using such data to implement the treatment plan. The computer system also includes a fourth means for processing data regarding the patient, the diagnosis regarding the patient, and the treatment plan, and storing such data on the data storage means;
B.	Closed loop medication use system and method (US 20030236683 A1) teaches a closed loop medication use system and method includes selecting a medication to prescribe to a patient based on patient information, such as laboratory results, radiology results, and patient allergies, healthcare industry practices, patient-care site specific guidelines, and medication information. The selected medication is prescribed on an unverified prescription order that is then transcribed. Transcribing includes performing multiple crosschecks of the prescription order to real-time patient information, healthcare industry practices, and medication information to generate a verified prescription order. After transcribing, the appropriate dispensing method is determined for the prescription order and dispensed. The dispensed medication is administered after confirmation by the administering clinician of the right patient, right medication, right dosage, right route, and right time. The whole process of medication use described above is monitored continuously in real-time. The monitored information is communicated to the prescribing, transcribing, dispensing and administering parts of the system.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624